t c memo united_states tax_court michael burt petitioner v commissioner of internal revenue respondent docket no filed date michael burt pro_se a gary begun for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1respondent filed a motion for entry of decision by order dated date we recharacterized that motion as a motion for summary_judgment and recharacterized petitioner’s response to respondent’s motion for entry of decision continued background the record establishes and or the parties do not dispute the following petitioner resided in michigan at the time he filed the petition on date a federal grand jury for the u s district_court for the eastern district of michigan returned a four-count indictment indictment against petitioner in that indictment petitioner was charged with violating section by willfully attempting to evade and defeat federal_income_tax tax for each of the years through the indictment charged that petitioner had the following unreported taxable_income and unpaid tax_liabilities for those years year unreported taxable_income unpaid tax_liability dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number continued as petitioner’s response to respondent’s motion for summary_judgment petitioner’s response 2all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure on date after a trial in the u s district_court criminal proceeding a jury found petitioner guilty on all counts in the indictment the u s district_court sentenced petitioner inter alia to months’ imprisonment with two years of supervised release on date petitioner appealed his conviction to the u s court_of_appeals for the sixth circuit on date the court_of_appeals affirmed petitioner’s conviction on date respondent issued a notice_of_deficiency notice to petitioner in that notice respondent determined the following deficiencies in additions to and fraud penalties on petitioner’s tax for petitioner’s taxable years through additions to tax under secs year deficiency a a f a dollar_figure dollar_figure big_number big_number big_number big_number --- --- --- --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number penalty under sec_6663 dollar_figure big_number --- --- --- 3all amounts are rounded to the nearest dollar on date we issued an order granting respondent’s motion for partial summary_judgment in that order we held that petitioner is estopped from denying liability for the fraud additions to tax and penalties for through on date we issued an order in which we ordered petitioner to file a response to respondent’s motion in that order we also indicated that our review of the record suggested that petitioner might intend to advance in this case frivolous and or groundless statements contentions arguments and or questions we reminded petitioner in the order dated date about sec_6673 and admonished him that if he advanced frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure discussion we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in respondent’s motion respondent seeks summary adjudication that petitioner is liable for the following amount sec_4 of deficiencies in additions to and fraud penalties on petitioner’s tax for his taxable years through additions to tax under secs year deficiency a a f a dollar_figure dollar_figure big_number big_number --- --- --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure big_number big_number --- --- penalty under sec_6663 dollar_figure big_number 1the respective amounts shown above for each of petitioner’s taxable years and are less than the respective amounts that respondent determined in the notice for each of those taxable years the amount of the addition_to_tax under sec_6651 for petitioner’s taxable_year that respondent determined in the notice was dollar_figure the respective amounts of the deficiencies in petitioner’s tax for his taxable years and with respect to which respondent seeks summary adjudication equal the respective amounts of the unpaid tax_liabilities that the indictment charged and the jury agreed petitioner had for those taxable years the respective 4all amounts are rounded to the nearest dollar 5in respondent’s motion respondent concedes the determinations that respondent made in the notice with respect to petitioner’s taxable_year a taxable_year not involved in the criminal proceeding amounts of the deficiencies in petitioner’s tax for his taxable years and with respect to which respondent seeks summary adjudication are less than the respective amounts of the unpaid tax_liabilities that the indictment charged and the jury agreed petitioner had for those years it is petitioner’s position that there are genuine disputes of material fact that preclude us from granting respondent’s motion in support of that position petitioner argues petitioner’s withholding credit argument that his employer withheld tax from his wages during each of his taxable years through and that any deficiency in his tax for each of those taxable years must be determined by allowing him a credit for tax withheld for each such year we have jurisdiction to redetermine the correct amount of a deficiency where the commissioner of internal revenue has issued a valid notice_of_deficiency and the taxpayer has timely filed a petition e g 91_tc_339 the term deficiency is defined in sec_6211 to mean the amount by which the tax imposed exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates made because the amount of a deficiency is determined without regard to the credit under sec_31 sec_6211 we will not consider petitioner’s withholding credit argument in determining whether to grant respondent’s motion in addition to petitioner’s withholding credit argument petitioner advances in petitioner’s response certain statements contentions arguments and or questions that we find to be frivolous and or groundless based upon our examination of the entire record before us we conclude that there is no genuine dispute as to any material fact that requires a trial in this case on that record and taking into account the order dated date we further conclude that respondent is entitled as a matter of law to summary adjudication that petitioner is liable for deficiencies in additions to and fraud penalties on petitioner’s tax for his taxable years through in the respective amounts set forth in respondent’s motion sec_31 provides that the amount withheld from wages as tax is to be allowed to the recipient of the income as a credit against the tax imposed by the code we turn now sua sponte to sec_6673 a provision that we brought to petitioner’s attention in the order dated date in that order we ordered petitioner to file a response to respondent’s motion we also admonished petitioner in the order dated date that we would impose a penalty on him under sec_6673 if he advanced frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay nonetheless petitioner advances in petitioner’s response certain statements contentions arguments and or questions that we find to be frivolous and or groundless on the record before us we find that petitioner’s position in this case is frivolous and groundless and that he instituted and maintained this case primarily for delay accordingly we shall impose on petitioner a penalty under sec_6673 in the amount of dollar_figure we have considered any statements contentions arguments and or questions of petitioner that are not frivolous and or groundless and that are not discussed herein and we find them to be without merit and or irrelevant sec_6673 authorizes us to impose a penalty on a taxpayer in an amount not exceeding dollar_figure if inter alia the taxpayer instituted or maintained a proceeding before us primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless on the record before us we shall grant respondent’s motion to reflect the foregoing the concessions of respondent and the order dated date an appropriate order and decision will be entered
